DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2020 has been entered.
Status of Claims
Claims 1-2, 4-13, 15-19, and 21-23 are current in the application.  Claims 1-2, 4-12, and 21-23 are currently under examination. Claims 3, 14, and 20 have been cancelled by Applicant. Claims 13 and 15-19 are withdrawn as subject to a restriction requirement. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-12, and 21-23 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  An invention that is "inoperative" (i.e., it does not operate to produce the results claimed by the patent applicant) is not a "useful" invention in the meaning of the patent law. See, e.g., Newman v. Quigg, 877 F.2d 1575, 1581, 11 USPQ2d 1340, 1345 (Fed. Cir. 1989); In re Harwood, 390 F.2d 985, 989, 156 USPQ 673, 676 (CCPA 1968) ("An inoperative invention, of course, does not satisfy the requirement of 35 U.S.C. 101
Regarding claims 1 and 2, there are no indications in the art of nuclear physics that nuclear/radiative decay of a STABLE ISOTOPE can be induced by mere exposure to vibrational energy.  The definition of a stable isotope is an isotope that does not undergo nuclear decay.  See Stable Isotope Facility, University of Wyoming.  In order to change the nucleus of a stable atomic nucleus, it is necessary to place a beam of stable nuclei into a particle accelerator, accelerate the beam to a fraction of light speed, and smash the accelerated fast beam of nuclei into a target to fragment the beam nuclei and cause the beam nuclei to lose protons/neutrons.  See Nuclear Science Primer, National Superconducting Cyclotron Laboratory.  See also Matson, “Fact or Fiction?: Lead Can Be Turned into Gold,” para. 6-8, Scientific American January 31, 2014.   
With respect to the Wands factors, claim 2 reads on an inoperable invention, i.e. there are no working examples possible.  One of ordinary skill in the art of nuclear physics would not be able to practice this invention, predict these results, or experiment and use this invention. The process described in the Specification as filed, i.e. the transmutation of mercury (base metal) into gold and platinum by mere exposure to vibrational energy, reads on an alchemical process.  See Oxford Dictionaries, Alchemy, definition 1.  
Regarding claims 1, 8, and 21-22, with respect to the concept of vibration inducing oscillation in atomic nuclei (see claim 8) there are no indications in the art of nuclear physics or radio waves that oscillation in the nuclei of atoms can be induced by mere exposure to vibrational energy.  The Specification as filed recites that the excited nuclear state of 201-Hg is 1.5648 keV above the ground stable state (p. 8, para. 2); an energy of 1.5468 keV converts to a wavelength of 0.792 nm, which lies in the soft X-ray region of the electromagnetic spectrum.  See Unit Conversions, Halas Nanophotonics Group. It is unclear precisely how input of radio frequency ranges (i.e. at 17.4 MHz, 22.5 MHz, or 24 MHz; Specification, p. 7 para. 1 Fig. 5A; or 1-61 MHz, p. 4 para. 5) as the vibrational energy of the plate acts to produce X-ray radiation from the plate.  Input of radio frequency ranges into a resonator would radio frequencies to resonate within the resonator; see US 2009/0178914 A1 (para. 0005) and US 8,128,788 B2 (col. 4 lines 3-16).    
With respect to the Wands factors, the paragraphs on p. 7, line 27-p. 8 line 9 and p. 9, lines 11-15 only vaguely state that the up-conversion is effectuated by the interaction between the vibrational energy of the metal plate and the Hg nuclei.  This is not enough information to teach one of ordinary skill in the art how this conversion and interaction actually works and what is required for it (i.e. how input of radio frequency ranges into a resonator physically produces X-ray radiation).  
Claim 1 is rejected as incorporating the inoperability of claims 2, 6, and 8.
Claims 4-12 and 21-22 are rejected as inheriting the inoperability of claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-12, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 1 and 2, there are no indications in the art of nuclear physics that nuclear/radiative decay of a STABLE ISOTOPE can be induced by mere exposure to vibrational energy.  The definition of a stable isotope is an isotope that does not undergo nuclear decay.  See Stable Isotope Facility, University of Wyoming.  In order to change the nucleus of a stable atomic nucleus, it is necessary to place a beam of stable nuclei into a particle accelerator, accelerate the beam to a fraction of light speed, and smash the accelerated fast beam of nuclei into a target to fragment the beam nuclei and cause the beam nuclei to lose protons/neutrons.  See Nuclear Science Primer, National Superconducting Cyclotron Laboratory. See also Matson, “Fact or Fiction?: Lead Can Be Turned into Gold,” para. 6-8, Scientific American January 31, 2014.   
With respect to the Wands factors, claim 2 reads on an inoperable invention, i.e. there are no working examples possible.  One of ordinary skill in the art of nuclear physics would not be able to practice this invention, predict these results, or experiment and use this invention. The process described in the Specification as filed, i.e. the transmutation of mercury (base metal) into gold and platinum by mere exposure to vibrational energy, reads on an alchemical process.  See Oxford Dictionaries, Alchemy, definition 1.  
Regarding claims 1, 8, and 21-22, with respect to the concept of vibration inducing oscillation in atomic nuclei (see claim 8) there are no indications in the art of nuclear physics or radio waves that oscillation in the nuclei of atoms can be induced by mere exposure to vibrational energy.  The Specification as filed recites that the excited nuclear state of 201-Hg is 1.5648 keV above the ground stable state (p. 8, para. 2); an energy of 1.5468 keV converts to a wavelength of 0.792 nm, which lies in the soft X-ray region of the electromagnetic spectrum.  See Unit Conversions, Halas Nanophotonics Group. It is unclear precisely how input of radio frequency ranges (i.e. at 17.4 MHz, 22.5 MHz, or 24 MHz; Specification, p. 7 para. 1 Fig. 5A; or 1-61 MHz, p. 4 para. 5) as the vibrational energy of the plate acts to produce X-ray radiation from the plate.  Input of radio frequency ranges into a resonator would radio frequencies to resonate within the resonator; see US 2009/0178914 A1 (para. 0005) and US 8,128,788 B2 (col. 4 lines 3-16).    
With respect to the Wands factors, the paragraphs on p. 7, line 27-p. 8 line 9 and p. 9, lines 11-15 only vaguely state that the up-conversion is effectuated by the interaction between the vibrational energy of the metal plate and the Hg nuclei.  This is not enough information to teach one of ordinary skill in the art how this conversion and interaction actually works and what is required for it (i.e. how input of radio frequency ranges into a resonator physically produces X-ray radiation) or how the up-conversion or down-conversion or phonon nuclear coupling actually work and what is required for it (see claims 22 and 23, arguing no isotope or element change to the material).  
Claim 1 is rejected as incorporating the lack of enablement of claims 2, 6, and 8.
Claims 4-12 and 21-22 are rejected as inheriting the lack of enablement of claim 1. 
Claims 22-23 are rejected as not enabled under the Wands factors as set forth above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-12, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1-2, 4, and 8, it is not clear what kind of oscillations are meant in the expression “oscillating nuclei.” In solids, thermal oscillations and acoustic or optic phonons refer to oscillations of atoms in a lattice.  As atoms are composed of nuclei and electrons, such mechanisms also involve nuclei in the order of eV or below.  There are, however, also reports on oscillation modes within the atomic nucleus itself.  (see Bertsch, cited in IDS filed 9/20/2016).  The energy of such nuclear oscillations is in the range of MeV.  The scope of the claim is therefore highly unclear as long as the nature of the oscillations (thermal versus within the nucleus) and the respective energy range of the oscillations are not clearly defined. 
Regarding claim 23, it is unclear how the vibrational energy is converted to electromagnetic radiation through phonon-nuclear coupling.  Therefore, claim 23 is rejected.  
Claims 2, 4-12, and 21-22 are rejected as inheriting the indefiniteness of claim 1.  
Claims 6-12 and 21-22 are rejected as inheriting the indefiniteness of claims 1 and 4.
Claims 12 and 21-22 are rejected as inheriting the indefiniteness of claims 1, 4, 6, and 8.
Regarding claims 1, 2, 5, and 22, the terms “down- and up-converting of vibrational quanta” are vague and unclear.  It appears that the presence of 201-Hg is an essential feature for the up-conversion to happen, and it is unclear how a stable nuclear isotope can take vibrational energy (radio and THz frequency ranges ) and be transmuted into another element (which would require a nuclear excitation state on the order of keV).  See Matson, “Fact or Fiction?: Lead Can Be Turned into Gold,” para. 6-8, Scientific American January 31, 2014.   
Claims 4, 6-12 and 21-22 are rejected as inheriting the indefiniteness of claim 1. 
Regarding claim 7, it is not clear what frequency range causes the metal plate to oscillate [e.g. RF input, see US 2009/0178914 A1 (para. 0005) and US 8,128,788 B2 (col. 4 lines 3-16) or X-ray input (see US 2007/0253535 A1 para. 0003)].  
Claims 1, 4, and 6 are rejected as incorporating the indefiniteness of claim 7.
Claims 2, 5, 8-12, and 21-22 are rejected as inheriting the indefiniteness of claims 1 and 6 respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Examiner notes that all rejections made under 35 U.S.C. 102 and 103 are made with reference to the rejections for lack of utility and enablement under 35 U.S.C. 101 and 35 U.S.C. 112, first paragraph.  The Examiner notes that the rejections made under 35 U.S.C. 102 and 103 are made with respect to the components of the apparatus, not the intended use (or lack of operability) of the apparatus.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-5 and 2-231 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zuppero et al (US 6,114,620, cited in IDS).
Regarding claims 1 and 21-23, Zuppero et al teaches an apparatus (Fig .3) comprising: a driver for generating oscillations (catalyst 301); and a medium (piezoelectric layer 303) comprising arranged nuclei configured to oscillate at one or more oscillating frequencies when the medium is driven by the driver, wherein vibrational quanta are either down-converted or up-converted due to interaction between vibrational energy of the oscillating nuclei and the oscillating nuclei, wherein, when the vibrational quanta are up- converted, the vibrational energy is converted to increase energy of conduction charges in the medium, and wherein one or more of the conduction charges overcome the surface energy barrier of the medium or become available for charge transfer to atoms or molecules in contact with a surface of the medium [claim 1] i.e. wherein one or more of the conduction charges overcome the surface energy barrier of the medium or become available for charge transfer to atoms or 
Furthermore, the intended use of the apparatus “the nuclei each having at least one nuclear energy ground state and at least one nuclear energy excited state, wherein the medium is coupled to the driver and configured to oscillate at one or more oscillating frequencies when the medium is driven by the driver, wherein the medium is configured such that energy is converted between vibrational energy quanta in the medium and nuclear energy in the nuclei by  either vibrational energy quanta being up-converted thereby exciting at least one of the nuclei from the ground state thereof to the excited state thereof, or nuclear energy from de-excitation of at least one of the nuclei from the excited state to the ground state being down-converted to vibrational energy quanta,” does not make a structural difference with respect to the claimed invention. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see MPEP 2114.II.  
Regarding claim 2, the intended use of the apparatus to have “oscillating nuclei comprise stable nuclei that can be excited onto one or more excited states, and wherein, when the vibrational quanta are up- converted, the vibrational energy excites the stable nuclei to the one or more excited states from which the excited nuclei undergo radiative decay” does not make a structural difference with respect to the claimed invention. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see MPEP 2114.II.  Therefore, the apparatus of Zuppero et al anticipates the apparatus of claim 2. 
Regarding claim 4, the intended use of the apparatus so that “when the vibrational quanta are down- converted, nuclear energy or electronic energy is converted to vibrational energy of the oscillating nuclei” does not make a structural difference with respect to the claimed invention. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham,
Regarding claim 5, Zuppero et al teaches the apparatus of claim 1, wherein the oscillations generated by the driver are of one or more driving frequencies between 100KHz and 50THz. (e.g. GHz frequencies, col. 6 lines 35-39 or IR frequencies, col 6 lines 40-45) Therefore, Zuppero et al anticipates the apparatus of claim 5. 
Regarding claim 21-23, the intended use of the apparatus to have “oscillating nuclei comprise stable nuclei that can be excited onto one or more excited states, and wherein, when the vibrational quanta are up- converted, the vibrational energy is converted to increase energy of conduction charges in the medium, and wherein one or more of the conduction charges overcome the surface energy barrier of the medium or become available for charge transfer to atoms or molecules in contact with a surface of the medium” [claim 21] or “wherein the nuclei do not convert to a different isotope or element in up-conversion or down-conversion” [claim 22] or “a plate made of a material configured to allow phonon-nuclear coupling; and a driver configured to apply vibrational energy to the plate, wherein the plate is configured to convert vibrational energy from the driver to electromagnetic radiation through phonon-nuclear coupling without changing an isotope or element the material,” [claim 23] does not make a structural difference with respect to the claimed invention. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see MPEP 2114.II.  Therefore, the apparatus of Zuppero et al anticipates the apparatus of claims 21-23.
Claim(s) 1-2, 4-6, 10, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tepper et al (US 5,524,624).
Regarding claims 1 and 21, Tepper et al teaches an apparatus (Figs. 3, 4, and 8) comprising: a driver for generating oscillations (Fig. 3 and 4 part 54, col. 6, lines 48-67); and a medium (e.g. a plate, Figs. 1 and 8 part 14) comprising arranged nuclei configured to oscillate at one or more oscillating frequencies when the medium is driven by the driver. (col. 6, lines 18-32).  The claim language “wherein vibrational quanta are either down-converted or up-converted due to interaction between vibrational energy of the oscillating nuclei and the oscillating nuclei, wherein, when the vibrational quanta are up- converted, the vibrational energy is converted to increase energy of conduction charges in the medium [claim 1], and wherein one or more of the conduction charges overcome the surface energy barrier of the medium or become available for charge transfer to atoms or molecules in contact with a surface of the medium [claim 21],” is an intended use of the apparatus and does not provide a structural difference between the prior art and the claimed invention.  Also, the intended use of the apparatus “the nuclei each having at least one nuclear energy ground state and at least one nuclear energy excited state, wherein the medium is coupled to the driver and configured to oscillate at one or more oscillating frequencies when the medium is driven by the driver, wherein the medium is configured such that energy is converted between vibrational energy quanta in the medium and nuclear energy in the nuclei by  either vibrational energy quanta being up-converted thereby exciting at least one of the nuclei from the ground state thereof to the excited state thereof, or nuclear energy from de-excitation of at least one of the nuclei from the excited state to the ground state being down-converted to vibrational energy quanta,” is an intended use of the apparatus and does not make a structural difference with respect to the claimed invention. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see MPEP 2114.II.  
 "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see MPEP 2114.II. Therefore, Tepper et al anticipates the apparatus of claims 1 and 21-23.  
Regarding claim 2, the intended use of the apparatus to have “oscillating nuclei comprise stable nuclei that can be excited onto one or more excited states, and wherein, when the vibrational quanta are up- converted, the vibrational energy excites the stable nuclei to the one or more excited states from which the excited nuclei undergo radiative decay” does not make a structural difference with respect to the claimed invention. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see MPEP 2114.II.  Therefore, the apparatus of Tepper et al anticipates the apparatus of claim 2. 
Regarding claim 4, the intended use of the apparatus so that “when the vibrational quanta are down- converted, nuclear energy or electronic energy is converted to vibrational energy of the oscillating nuclei” does not make a structural difference with respect to the claimed invention. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see MPEP 2114.II.  Therefore, the apparatus of Tepper et al anticipates the apparatus of claim 4. 
Regarding claim 5, Tepper et al teaches the apparatus of claim 1, wherein the oscillations generated by the driver are of one or more driving frequencies between 100KHz and 50THz (where the Examiner is reading ultrasonic frequencies as operating from e.g. 2-15 MHz or 1.3-2 MHz, col. 1 lines 56-65, lying within the claimed range of 100 KHz to 50 THz; see MPEP 2131.03.I) Therefore, Tepper et al anticipates the apparatus of claim 5. 
Regarding claims 6 and 23, Tepper et al teaches wherein the medium comprises a metal plate (Figs. 1A, 8 part 14, col. 5 lines 7-20 and col. 12, lines 17-51) and the driver is connected to a signal generator via an amplifier (Fig. 3 parts 56, 54, 52, col.6 lines 48-67)  the signal generator generating a signal of a selected frequency (col. 6, lines 33-42 and 65-67); wherein the signal generator, via the amplifier, applies a drive voltage between the driver and the metal plate, the drive voltage creating an is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see MPEP 2114.II.  Therefore, the apparatus of Tepper et al anticipates the apparatus of claim 6. 
Regarding claim 10, Tepper et al teaches wherein the metal plate is made of titanium.  (col. 5, lines 7-11). Therefore, Tepper et al anticipates the apparatus of claim 10. 
Regarding claim 21-23, the intended use of the apparatus to have “oscillating nuclei comprise stable nuclei that can be excited onto one or more excited states, and wherein, when the vibrational quanta are up- converted, the vibrational energy is converted to increase energy of conduction charges in the medium, and wherein one or more of the conduction charges overcome the surface energy barrier of the medium or become available for charge transfer to atoms or molecules in contact with a surface of the medium” [claim 21] or “wherein the nuclei do not convert to a different isotope or element in up-conversion or down-conversion” [claim 22] or “a plate made of a material configured to allow phonon-nuclear coupling; and a driver configured to apply vibrational energy to the plate, wherein the plate is configured to convert vibrational energy from the driver to electromagnetic radiation through phonon-nuclear coupling without changing an isotope or element the material,” [claim 23] does is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see MPEP 2114.II.  Therefore, the apparatus of Tepper et al anticipates the apparatus of claims 21-23.
Claim(s) 1-2, 4-8, 10, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Questo et al (US 2011/0288457 A1).
Regarding claims 1 and 21, Questo al teaches an apparatus (Figs. 4A and 4B, part 400, para. 0034-0035) comprising: a driver for generating oscillations (Figs. 4A and 4B, part 442, para. 0034-0035); and a medium (e.g. resonator discs, Figs. 4A and 4B, para. 0034-0035) comprising arranged nuclei configured to oscillate at one or more oscillating frequencies when the medium is driven by the driver. (Figs. 4A and 4B, para. 0034-0035).  The claim language Also, the intended use of the apparatus “the nuclei each having at least one nuclear energy ground state and at least one nuclear energy excited state, wherein the medium is coupled to the driver and configured to oscillate at one or more oscillating frequencies when the medium is driven by the driver, wherein the medium is configured such that energy is converted between vibrational energy quanta in the medium and nuclear energy in the nuclei by  either vibrational energy quanta being up-converted thereby exciting at least one of the nuclei from the ground state thereof to the excited state thereof, or nuclear energy from de-excitation of at least one of the nuclei from the excited state to the ground state being down-converted to vibrational energy quanta,”[claim 1] is an intended use of the apparatus and does not make a structural difference with respect to the claimed invention. Also, “wherein vibrational quanta are either down-converted or up-converted due to interaction between vibrational energy of the oscillating nuclei and the oscillating nuclei, wherein, when the vibrational quanta are up- converted, the vibrational energy is converted to increase energy of conduction charges in the medium [claim 1], and wherein one or more of the conduction charges overcome the surface energy barrier of the medium or become available for charge transfer to atoms or molecules in contact with a surface of the medium [claim 21],” is an intended use of the apparatus and does not provide a structural difference between the prior art and the claimed invention.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see MPEP 2114.II. Therefore, Questo et al anticipates the apparatus of claims 1 and 21-22.  
Regarding claim 2, the intended use of the apparatus to have “oscillating nuclei comprise stable nuclei that can be excited onto one or more excited states, and wherein, when the vibrational quanta are up- converted, the vibrational energy excites the stable nuclei to the one or more excited states from which the excited nuclei undergo radiative decay” does not make a structural difference with respect to the claimed invention. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see MPEP 2114.II.  Therefore, the apparatus of Questo et al anticipates the apparatus of claim 2. 
Regarding claim 4, the intended use of the apparatus so that “when the vibrational quanta are down- converted, nuclear energy or electronic energy is converted to vibrational energy of the oscillating nuclei” does not make a structural difference with respect to the claimed invention. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham,
Regarding claim 5, Questo et al teaches the apparatus of claim 1, wherein the oscillations generated by the driver are of one or more driving frequencies between 100KHz and 50THz (e.g. 1MHz para. 0136, lying within the claimed range of 100 KHz to 50 THz; see MPEP 2131.03.I) Therefore, Questo et al anticipates the apparatus of claim 5. 
Regarding claims 6 and 23, Questo et al teaches wherein the medium comprises a metal plate (e.g. metallic discs, Figs. 4A and 4B, parts 445,447 para. 0122) and the driver is connected to a signal generator via an amplifier (Figs. 4A and 4B, parts 430, 432, para. 0109)  the signal generator generating a signal of a selected frequency (Fig. 4A, parts 410, 420, para. 0108); wherein the signal generator, via the amplifier, applies a drive voltage between the driver and the metal plate, the drive voltage creating an electrostatic coupling between the driver and the metal plate. (Figs. 4A and 4B, parts 441b, 443b, para. 0109); and wherein the metal plate is induced to vibrate by the electrostatic coupling (para. 0130, 0132).  The claim limitation “and wherein the vibrating metal plate is configured to emit the conduction charges that overcome the surface energy barrier of the metal plate,” is an intended use of the apparatus, and does not make a structural difference with respect to the claimed invention. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see MPEP 2114.II.  Therefore, the apparatus of Questo et al anticipates the apparatus of claim 6. 
Regarding claim 7, Questo et al teaches wherein the selected frequency is set to be one half of a resonant frequency of the metal plate and wherein the resonant frequency of the metal plate is associated with a compressional or transverse vibrational mode of the metal plate. (i.e. the resonating characteristics of the alternating lamina of the resonator discs 445 and 447 which make up the main 
Regarding claim 8, Questo et al teaches wherein the metal plate is further attached to a resonator to arrange for a large number of nuclei to oscillate coherently. (e.g. piezoelectric elements, Fig. 4B parts 441b, 443b, para. 0117-0118).  Therefore, Questo et al anticipates the apparatus of claim 8. 
Regarding claim 9, Questo et al teaches that the metal discs are connected to a coupling element to couple input from the resonator assembly into a biomaterial (Fig. 4A, parts 448, 440, 480, para. 0034, where the Examiner is reading the biomaterial as equivalent to a collector that collects the charges emitted by the vibrating metal plate). Therefore, Questo et al anticipates the apparatus of claim 9. 
Regarding claim 10, Questo et al teaches wherein the metal discs are made of aluminum or copper.  (para. 0128). Therefore, Questo et al anticipates the apparatus of claim 10.
Regarding claim 21-23, the intended use of the apparatus to have “oscillating nuclei comprise stable nuclei that can be excited onto one or more excited states, and wherein, when the vibrational quanta are up- converted, the vibrational energy is converted to increase energy of conduction charges in the medium, and wherein one or more of the conduction charges overcome the surface energy barrier of the medium or become available for charge transfer to atoms or molecules in contact with a surface of the medium” [claim 21] or “wherein the nuclei do not convert to a different isotope or element in up-conversion or down-conversion” [claim 22] or “a plate made of a material configured to allow phonon-nuclear coupling; and a driver configured to apply vibrational energy to the plate, wherein the plate is configured to convert vibrational energy from the driver to electromagnetic radiation through phonon-nuclear coupling without changing an isotope or element the material,” [claim 23] does not make a structural difference with respect to the claimed invention. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see MPEP 2114.II.  Therefore, the apparatus of Questo et al anticipates the apparatus of claims 21-23.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The Examiner notes that all rejections made under 35 U.S.C. 102 and 103 are made with reference to the rejections for lack of utility and enablement under 35 U.S.C. 101 and 35 U.S.C. 112, first 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Questo et al.
Regarding claim 11, Questo et al is applied as above.  Questo et al further teaches that the metallic discs may comprise copper (para. 0122) which has a high acoustic impedance (para. 0122). Therefore, it would be obvious to one of ordinary skill in the art at the time of filing to physically support the driver with a copper piece, as this would have a high acoustic impedance and reduce loss of signal into the support.  The claim limitations that the support is a copper pole and that “the length of the driver is between 0.20-0.30 inches and the diameter of the driver is between 0.7-0.8 inches, the thickness of the metal plate is between 70-80 microns, and the distance between the driver and the metal plate is between 10-100 microns,” are parameters that would affect the resonance mode of the apparatus (see e.g. para. 0121-0130 of Questo et al) and can be optimized by routine experimentation. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05.II.B.
Regarding claim 12, Questo et al is applied as above.  Questo et al further teaches attaching PVDF to the device, as this improves backscatter sensitivity (para. 0203)  Therefore, coating the driver In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05.II.B.
Response to Arguments
Applicant's arguments filed November 9, 2020 have been fully considered but they are not persuasive. Applicant argues on page 7 of the Remarks with respect to the rejections under 35 U.S.C. 101 and 112 that the claims do not read on inducing nuclear decay of a stable isotope.  This is not found convincing, as claim 2 clearly recites “wherein the oscillating nuclei comprise stable nuclei that can be excited onto one or more excited states, and wherein, when the vibrational quanta are up-converted, the vibrational energy excites the stable nuclei to the one or more excited states from which the excited nuclei undergo radiative decay,” where the Examiner is reading radiative decay as a radioactive decay, see Specification page 8 para. 1.  Furthermore, it is not credible to one of ordinary skill in the art that vibrational energy can cause nuclei to oscillate.  There are no indications in the art of nuclear physics that nuclear decay of a STABLE ISOTOPE can be induced by mere exposure to vibrational energy.  The definition of a stable isotope is an isotope that does not undergo nuclear decay.  See Stable Isotope Facility, University of Wyoming.  In order to change the nucleus of a stable atomic nucleus, it is necessary to place a beam of stable nuclei into a particle accelerator, accelerate the beam to a fraction of light speed, and smash the accelerated fast beam of nuclei into a target to fragment the beam nuclei and cause the beam nuclei to lose protons/neutrons.  See Nuclear Science Primer, National .   
With respect to the Wands factors, claim 2 reads on an inoperable invention, i.e. there are no working examples possible.  One of ordinary skill in the art of nuclear physics would not be able to practice this invention, predict these results, or experiment and use this invention. The process described in the Specification as filed, i.e. the transmutation of mercury (base metal) into gold and platinum by mere exposure to vibrational energy, reads on an alchemical process.  See Oxford Dictionaries, Alchemy, definition 1.  
Regarding claims 1 and 8, with respect to the concept of vibration inducing oscillation in atomic nuclei (see claim 8) there are no indications in the art of nuclear physics or radio waves that oscillation in the nuclei of atoms can be induced by mere exposure to vibrational energy.  The Specification as filed recites that the excited nuclear state of 201-Hg is 1.5648 keV above the ground stable state (p. 8, para. 2); an energy of 1.5468 keV converts to a wavelength of 0.792 nm, which lies in the soft X-ray region of the electromagnetic spectrum.  See Unit Conversions, Halas Nanophotonics Group. It is unclear precisely how input of radio frequency ranges (i.e. at 17.4 MHz, 22.5 MHz, or 24 MHz; Specification, p. 7 para. 1 Fig. 5A; or 1-61 MHz, p. 4 para. 5) as the vibrational energy of the plate acts to produce X-ray radiation from the plate.  Input of radio frequency ranges into a resonator would cause the radio frequencies to resonate within the resonator; see US 2009/0178914 A1 (para. 0005) and US 8,128,788 B2 (col. 4 lines 3-16).    
Applicant's arguments filed November 9, 2020 have been fully considered but they are not persuasive with respect to the rejections under 35 U.S.C. 102 over Zuppero.  In response to applicant's argument on pages 8 of the Remarks that Zuppero does not teach an apparatus for up-conversion or down-conversion of vibrational energy as currently claimed, i.e. “the nuclei each having at least one nuclear energy ground state and at least one nuclear energy excited state, wherein the medium is coupled to the driver and configured to oscillate at one or more oscillating frequencies when the medium is driven by the driver, wherein the medium is configured such that energy is converted between vibrational energy quanta in the medium and nuclear energy in the nuclei by  either vibrational energy quanta being up-converted thereby exciting at least one of the nuclei from the ground state thereof to the excited state thereof, or nuclear energy from de-excitation of at least one of the nuclei from the excited state to the ground state being down-converted to vibrational energy quanta,” a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant's arguments filed November 9, 2020 have been fully considered but they are not persuasive with respect to the rejections under 35 U.S.C. 102 over Tepper.  In response to applicant's argument on 8 of the Remarks that Tepper does not teach an apparatus for up-conversion or down-conversion of vibrational energy as currently claimed i.e. “the nuclei each having at least one nuclear energy ground state and at least one nuclear energy excited state, wherein the medium is coupled to the driver and configured to oscillate at one or more oscillating frequencies when the medium is driven by the driver, wherein the medium is configured such that energy is converted between vibrational energy quanta in the medium and nuclear energy in the nuclei by  either vibrational energy quanta being up-converted thereby exciting at least one of the nuclei from the ground state thereof to the excited state thereof, or nuclear energy from de-excitation of at least one of the nuclei from the excited state to the ground state being down-converted to vibrational energy quanta,, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant's arguments filed November 9, 2020 have been fully considered but they are not persuasive with respect to the rejections under 35 U.S.C. 102 and 103 over Questo.  In response to applicant's argument on pages 9-10 of the Remarks that Questo does not teach an apparatus for up-conversion or down-conversion of vibrational energy, i.e. “the nuclei each having at least one nuclear energy ground state and at least one nuclear energy excited state, wherein the medium is coupled to the driver and configured to oscillate at one or more oscillating frequencies when the medium is driven by the driver, wherein the medium is configured such that energy is converted between vibrational energy quanta in the medium and nuclear energy in the nuclei by  either vibrational energy quanta being up-converted thereby exciting at least one of the nuclei from the ground state thereof to the excited state thereof, or nuclear energy from de-excitation of at least one of the nuclei from the excited state to the ground state being down-converted to vibrational energy quanta,, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Conclusion
Claims 1-2, 4-12, and 21-23 are rejected. Claims 13 and 15-19 are withdrawn as subject to a restriction requirement.  Claims 3, 14, and 20 have been cancelled by Applicant. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20070206715 A1 (cold fusion reactor with phonon stimulation).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M RAPHAEL whose telephone number is (571)270-5991. The examiner can normally be reached Monday 1:00 pm-5:00 pm, Tuesday 12 pm-4 pm, and Wednesday-Friday, 1:00 pm -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. RAPHAEL
Examiner
Art Unit 1794



/COLLEEN M RAPHAEL/Examiner, Art Unit 1794